Citation Nr: 1733694	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from April 1962 to May 1967.  He had additional service in the United States Navy Reserve with periods of inactive duty for training (INACDUTRA) from May 1967 to October 1967 and active duty for training (ACDUTRA) from October 1967 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

In June 2017, the Board requested a Veterans Health Administration (VHA) opinion regarding the issues on appeal.  In June 2017, a VHA opinion was obtained.  The June 2017 VHA opinion is favorable to the Veteran on the issues of entitlement to service connection for n bilateral hearing loss and tinnitus.  Accordingly, the Board finds that it can adjudicate the claim without providing the Veteran notice as required by 38 C.F.R. § 20.903, as there is no prejudice to the Veteran in light of the grant of the full benefits sought.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his active service.

2.  The Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus. 

The Veteran has contended that he has current hearing loss and tinnitus as a result of in-service exposure to loud noise. More specifically, he has asserted that his service as a helicopter pilot caused or resulted in his current bilateral hearing loss and tinnitus. 

The Veteran was afforded a VA examination in October 2010 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner acknowledged that the Veteran was exposed to acoustic trauma during service as a helicopter pilot.  However, he also noted that the evidence showed that there was normal hearing sensitivity with no significant shifts in thresholds during service, at separation, and within one year after separation from active duty service.  He referenced a September 2005 study on noise exposure in the military that concluded that there was no scientific support for delayed onset hearing loss weeks, months, or years after the exposure event.  In addition, the audiologist noted that a medical reference manual published in 2000 reported that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  Therefore, he opined that the Veteran's hearing loss and tinnitus were less likely as not due to the noise exposure while in the military.  Rather, he opined that it was possible that aging, hypertension, and inactive duty noise exposure contributed to his hearing loss and tinnitus.  

During the February 2016 hearing, the Veteran testified that he had actually noticed hearing loss approximately two years after flying in service, but he asserted that the military would continue to test his hearing until he passed so that he could continue to be a pilot.  He also denied having any occupational or recreational noise after service.  In addition, the Veteran submitted additional evidence from the Office of Naval Research in support of his claim.  

The Veteran was provided another VA examination in August 2016.  In her report, the VA audiologist opined that there was no objective evidence to support the Veteran's claims based on hearing examinations performed during active duty and Reserve service that showed normal hearing bilaterally.  She stated that, without objective military evidence, an opinion would be based solely on the Veteran's hearsay.  Therefore, she concluded that it was less likely than not that the Veteran's hearing loss was a result of noise exposure during service.  Likewise, she noted that the Veteran's service treatment records were silent for complaints of tinnitus and that there was no significant in-service threshold shift.  Therefore, she determined that, in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist.  

In a June 2017 VHA opinion, the examiner opined that the Veteran's bilateral hearing loss and tinnitus was more likely than not associated with and originated during military service.  He stated that military noise exposure of close proximity to jet turbine engines for sustained periods as a helicopter pilot was the most likely cause of the Veteran's bilateral hearing loss and tinnitus.  He noted that he was not surprised that the Veteran's service treatment records were silent regarding any complaints of hearing loss and tinnitus, as pilots are required to meet physical standards to remain certified to fly.  He stated that it was not necessary to apply general research concerning latent post-noise exposure hearing loss because the Veteran's service treatment records were adequate to support a positive nexus opinion for the Veteran's hearing loss and tinnitus.  

In terms of diagnoses of left and right ear hearing impairment as defined by VA under 38 C.F.R. § 3.385 , the Board finds that the Veteran has current bilateral hearing loss that meets VA's definition. 38 C.F.R. § 3.385. He has also been diagnosed as having tinnitus. 38 C.F.R. § 3.102.  Thus, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus are related to his military service.  In this regard, as noted, there is both favorable and unfavorable evidence. 

The unfavorable evidence consists of opinions by the October 2010 and August 2016 VA examiners.  Although the October 2010 VA examiner addressed delayed-onset hearing loss and tinnitus, the Veteran later testified in February 2016 that he had hearing problems in service, but noted that the military would continue to test him until he passed.  He also submitted additional evidence from the Office of Naval Research.  As such, the October 2010 VA examiner did not have the opportunity to consider such evidence, and the opinion has limited probative value.

The Board also finds that it is unclear as to whether the August 2016 VA examiner considered the complete history of the development of the Veteran's bilateral hearing loss and tinnitus, including his hearing testimony, service personnel records, and evidence submitted in support of his claims.  In addition, the opinion is somewhat unclear as to the significance of the lack of an in-service threshold shift in the development of the current disorders.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds the August 2016 VA examiner's opinion to also have limited probative value.

The favorable evidence consists of the opinion of the June 2017 VHA opinion.  
The VHA examiner, an audiologist, provided an opinion that was supported by rationale.  In fact, the examiner discussed the service treatment records and other evidence from the claims file, including the Veteran's own lay statements.  Therefore, the Board finds that the June 2017 VHA opinion is highly probative.

Based on the evidence of record, the Board concludes that service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


